Ludeling, C. J.
This case is identical with the case of the City of New Orleans v. The Salamander Insurance Co., decided by this court in 1873, and reported at page 650 of the 25 Annual.
We adhere to the views there expressed. Act No. 57 of 1874 can have no effect in this case, which is to collect taxes levied in 1872 for 1873,'as laws can not have a retroactive effect under the constitution of this State.
. If the act of 1874 was to interpret the acts of 1871 and 1872, as seems to be its purpose, it is unconstitutional, because trenching upon the jurisdiction of the judiciary. To interpret laws is not within the powers of the General Assembly; it is not a legislative, but a judicial function.
It is therefore ordered that the judgment appealed from be.affirmed with costs.
In this case there is an error in the decree in allowing interest from July 31, 1872. It should have been allowed only from July 31, 1873, and the appellee having consented, that the error might be corrected, it is accordingly ordered that the decree heretofore rendered be modified by allowing interest only from July 31, 1873.
Rehearing refused.